DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nathan C. Lovette on 9/27/2021. Claims 1, 3-5 and 21 have been amended, and claim 2 has been canceled. 
The amendment is as the following:
Claim 1. (Currently amended)   A device for a wireless power transfer system, the device comprising a housing assembly and a coil assembly arranged inside the housing assembly, 
wherein the coil assembly comprises a first conductor wire forming a first sub coil having a plurality of windings and a second conductor wire separate from the first conductor wire forming a second sub coil having a plurality of windings, wherein a first portion of the first sub coil and a first portion of the second sub coil are arranged in one and the same plane, and 
wherein the housing assembly comprises a first holder in which the first sub coil is held in a predetermined winding pattern, and a second holder in which the second sub coil is held in a predetermined winding pattern, the first holder and the second holder being components of the housing assembly that are secured to each other in an opposing relationship such that the first sub coil and the second sub coil are held relative to one another in their respective predetermined winding patterns to form a 
2. (Cancelled)
3. (Currently amended) The device according to claim [[2]] 1, wherein the coil assembly has alternating windings of said first portion of the first sub coil and windings of said first portion of the second sub coil in the plane.  
4. (Previously presented) The device according to claim [[2]] 1, wherein a second portion of the first sub coil and a second portion of the second sub coil are arranged on top of each other in a direction substantially perpendicular to the plane.  
5. (Previously presented) The device according to claim [[2]] 1, wherein a normal vector to the plane is substantially parallel to a main connection direction for connecting the first holder and the second holder to each other, the main connection direction extending from the first holder towards the second holder.
21. (Previously presented) A method for producing a device for a wireless power transfer system, the device comprising a housing assembly comprising a first holder and a second holder, and a coil assembly comprising a first sub coil and a second sub coil, wherein a first portion of the first sub coil and a first portion of the second sub coil are arranged in one and the same plane, the method comprising the steps of: winding a first conductor wire into the first holder to form the first sub coil and holding the first sub coil in a predetermined winding pattern by means of the first holder; winding a second conductor wire, separate from the first conductor wire, into the second holder to form the second sub coil and holding the second sub coil in a predetermined winding pattern by means of the second holder; and securing the first holder and the second holder to each other in an opposing relationship such that the first sub coil and the second sub coil are held relative to one another in their respective predetermined winding patterns to form a predetermined coil assembly configuration in which the coil assembly is located between the first holder and the second holder.
Allowable Subject Matter
Claims 1, 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 21 are allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein a first portion of the first sub coil and a first portion of 
Claims 3-19 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TOAN T VU/Primary Examiner, Art Unit 2836